Citation Nr: 0028140	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for residuals of head 
and neck injuries secondary to service-connected right knee 
injury disability.

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization from 
April 19, 1998, to May 22, 1998.

4.  Entitlement to a temporary total rating based on surgery 
and convalescence under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to May 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's right knee disorder is manifested by a full 
range of motion, moderate lateral instability, tenderness 
along the lateral joint line and evidence of arthritis.

3.  The claim of entitlement to service connection for 
residuals of head and neck injuries secondary to service-
connected right knee injury is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

4.  The veteran's period of hospitalization from April to May 
1998 and convalescence was not for treatment of a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
internal derangement of the right knee with instability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5260, 5261, 5262 (1999).

2.  The claim of entitlement to service connection for 
residuals of head and neck injuries, secondary to service-
connected right knee injury, is not well grounded.  
38 U.S.C.A. § 5107.

3.  Entitlement to benefits under 38 C.F.R. §§ 4.29, 4.30 
(1999) is precluded by law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records (SMRs) 
reveals that he suffered an injury to his right leg prior to 
service described as a fractured patella, or an old fracture 
or deviation of the periosteum.  While in service, the 
veteran suffered a twisting injury to his right knee and was 
diagnosed with internal derangement of the right knee.  There 
was no evidence of arthritis of the right knee in service.   

The veteran was initially granted service connection for 
traumatic arthritis of the right knee, analogy [sic] for 
internal derangement of the right knee in May 1944.  He was 
initially assigned a 20 percent disability rating.  However, 
since 1953, he has been in receipt of a 10 percent rating for 
the right knee.

In June 1998 the veteran submitted a claim for benefits 
related to the issues on appeal.  He claimed that his right 
knee disability had increased in severity.  He also stated 
that his service-connected right knee had given out and 
caused him to fall and sustain head and neck injuries.  The 
veteran wanted service connection for residuals of his head 
and neck injuries secondary to his service-connected right 
knee disability.  Finally, the veteran also sought benefits 
under 38 C.F.R. §§ 4.29, 4.30 (1999) for his period of 
hospitalization and convalescence from his fall.

Private treatment records from Saint Luke's Hospital for the 
period from April 19 to May 22, 1998 are of record.  A review 
of the emergency room records reflects that the veteran was 
preaching at a local church when he fell from the pulpit, 
striking his head and suffering a hyperextension of his neck.  
The setting for the accident was also noted in the history 
and physical report and neurological consultation performed 
at the time of his presentation at the hospital.  The veteran 
and his family were noted as the source of information.  
There was no mention of the veteran having fallen down or 
tripped on steps leading to a restroom.  The treatment 
records do not contain any reference that his right knee gave 
way and caused his fall.

The medical records referred to the veteran's right leg by 
way of history of old right leg fracture.  There were no 
clinical findings reported to reflect any current problem of 
instability, or locking of the right knee.  A history and 
physical, dated April 30, 1998, reported "some degenerative 
changes at the knees."  

Associated with the claims file are treatment records from P. 
J. Camarata, M. D., for the period from April 1998 to July 
1998.  Dr. Camarata was the surgeon that performed cervical 
surgery on the veteran after his accident.  The actual 
records provided were duplicates of those from Saint Luke's.  
However, there was a letter from Dr. Camarata, dated in July 
1998, which reported that the veteran said he had been using 
a brace on his right knee for instability prior to his 
injury.  He had not used the brace since then because he was 
worried it would cause him to become tangled and fall more 
easily.

VA treatment records for the period from May 1998 to 
September 1998 are of record.  The bulk of these records 
represent ongoing therapy provided to the veteran as follow-
on to his initial surgery and recovery at Saint Luke's.  An 
initial assessment entry reported that the veteran tripped 
and fell when he sustained his injuries in April 1998.  
However, in a history recorded in May 1998, the veteran said 
that his right knee gave out and caused his fall.  He 
allegedly had been experiencing increased knee pain for 
several months prior to the fall.  Treatment records 
documenting physical therapy sessions do not report any 
complaints of right knee problems, to include giving way, or 
locking up.  An entry dated in June 1998 noted that he walked 
up to six blocks per day.  A physical therapy (PT) entry, 
also dated in June 1998, noted manual muscle testing results 
as 4+/5 for the quadriceps, 3+/5 for the hamstrings, and 4/5 
for the anterior tibialis of the right leg.  

In an October 1998 statement, the veteran related that he was 
invited to speak at a church in Kansas City.  After speaking, 
he had dinner at the church.  Before boarding the bus after 
dinner, he decided to use the restroom.  He opened the door 
to the sanctuary and upon taking a step, his right leg gave 
way on him and he was thrown into the air and landed on his 
head.  He was later found by his son.  He stated that his 
right leg had given out on him before but that this was the 
worst case.

The veteran testified at a hearing at the RO in December 
1998.  In regard to his right knee symptomatology the veteran 
said that his right knee was constantly swollen and not 
useful.  He could not function like he did before his fall.  
His knee had gone out on him for the last 50 years.  He had 
not had any surgery on his knee.  He had not had any 
treatment for his right knee in the past 10 years.  His right 
knee had given way on him in February 1998 but he was able to 
protect himself when he fell.  His biggest concern was a fear 
that his right knee would give out again.  He used a cane to 
get around.  His physical problem was that his feet would 
drag and not come up when he walked.  He suffered from 
tingling all over both of his legs.  He described the April 
1998 fall as previously noted, but he added that after the 
fall, he woke up in the hospital five days later.  After his 
surgery and treatment at Saint Luke's he was transferred to 
the VA medical (VAMC) in Topeka, Kansas, to be closer to home 
and because of cost.  

The veteran was afforded a VA orthopedic examination in April 
1999.  The examiner noted that the veteran used a cane and 
had a wide gait.  Physical examination revealed a range of 
motion for the right knee from 0 to 140 degrees.  There was 
moderate laxity and tenderness to palpation of the knee 
joint.  There was no evidence of pain on motion.  No swelling 
or edema was noted.  X-rays of the right knee were 
interpreted to show hypertrophic changes as well as narrowing 
of patello-femoral joint spaces.  There was a deformity at 
distal right femoral shaft that could be due to old trauma.  
The diagnoses were status post trauma to the right knee and 
moderate instability.

Based on the results of the April 1999 examination report, 
the veteran's disability rating was increased to 20 percent 
in March 2000.  The effective date of the increase was as of 
the date of claim in June 1998.

Analysis

A.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his right knee disability 
is plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

In this case, the veteran's internal derangement of the right 
knee with instability has been evaluated under the provisions 
of Diagnostic Code (DC) 5257 of the rating schedule.  
38 C.F.R. § 4.71a (1999).  Under DC 5257 a 20 percent rating 
is applicable where there is evidence of moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
warranted for severe recurrent subluxation, or severe lateral 
instability. 

The objective evidence described above does not support a 30 
percent rating for the veteran's right knee disability under 
DC 5257.  There is no objective evidence of severe 
instability or any evidence of recurrent subluxation.  The 
veteran has offered subjective evidence of his knee giving 
way due to laxity and that he experiences constant swelling.  
However, there was no objective evidence of severe ligament 
laxity or swelling at the April 1999 VA examinations.  
Further, he has not received any treatment for the right knee 
in the 10 years prior to 1998.  The Board notes that the 
veteran was said to wear a knee brace in Dr. Camarata's 
letter.  However, this is not documented elsewhere.  
Moreover, the records from Saint Luke's and VAMC Topeka do 
not show treatment for complaints of severe laxity of the 
right knee or requirement for right knee joint support.  The 
veteran does use a cane for ambulation related to 
neurological residuals involving both lower extremities.  
Accordingly, there is no basis to assign an increased rating 
under DC 5257.

The Board has considered other potential diagnostic codes to 
establish an increased rating for the veteran's right knee 
disability.  However, inasmuch as the record reveals no 
evidence of ankylosis or impairment of the tibia or fibula 
such as malunion with marked knee disability, a higher 
evaluation under DC 5256 and 5262, respectively, is not for 
application in this case.  Further, evidence of record does 
not demonstrate a limitation of flexion to 15 degrees or a 
limitation of extension to 20 degrees, under DCs 5260 and 
5261, respectively, to support a rating of 30 percent.  38 
C.F.R. § 4.71a.

The Board observes that the original rating decision granting 
related service connection included the degree of disability 
caused by arthritis.  Arthritis was included as part of the 
disability rating through 1948.  Subluxation and instability 
have, however, been found by the General Counsel to represent 
a different disability than that caused by arthritis.  
VAOPGCPREC 23-97 and 9-98.  Accordingly, the Board will 
evaluate the veteran's claim for a possible separate rating 
for arthritis.

In this respect, DC 5010, relating to traumatic arthritis, is 
to be rated as degenerative arthritis under DC 5003.  DC 5003 
provides that, when documented by x-rays, arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.  
Under 38 C.F.R. § 4.71a, DCs 5260 and 5261 a 10 percent 
rating is warranted if, respectively, extension is limited to 
10 degrees or if flexion is limited to 45 degrees.  The April 
1999 examination listed a full range of motion, that is 
extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  These diagnostic codes do not provide the 
basis for a separate rating.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

In reaching this decision the Board observes that the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 are not for 
application under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1997).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating for the right knee 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).

B.  Secondary Service Connection

The veteran is seeking service connection for residuals of 
head and neck injuries suffered in a fall in April 1998.  He 
contends that his service-connected right knee gave way and 
caused him to fall and sustain the injuries.  The legal 
question to be answered initially is whether the veteran has 
presented evidence of a well-grounded claim; that is, a claim 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail with respect to this claim and 
there is no duty to assist him further in the development of 
this claim.  38 U.S.C.A. § 5107(a).  See Libertine v. Brown, 
9 Vet. App. 521, 523 (A claim for secondary service 
connection, like all claims, must be well grounded).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

A disability may be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1999).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Evidence and not merely 
allegations must support a well-grounded claim.  Tirpak v 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  Morton v. West, 12 Vet. App. 477, 
486 (1999).

In this case the veteran suffered severe injuries from a fall 
incurred at a church in April 1998.  He alleges that the fall 
occurred when his service-connected right leg gave way and he 
fell.  However, the only evidence the veteran has submitted 
to support his contention is that of his lay statements and 
testimony in December 1998.  The objective evidence of record 
does not support the veteran's contentions.

The Saint Luke's records reflect the cause of injury in April 
1998 as a fall from a pulpit in a church resulting in a 
hyperextension injury to his neck.  The veteran was 
interviewed on the night of his admission and stated that he 
did not lose consciousness.  None of the records reflect that 
the veteran stated that his right leg gave way and caused him 
to fall.  In fact, the neurological consultation referred to 
the veteran's right leg in a medical history as an old knee 
injury.  There was no reference to the right knee as having 
any involvement in the veteran's fall.  Also, there was no 
reference in the records to the veteran having been found in 
the doorway after some time had gone by.  

The veteran testified at his hearing as to how his injuries 
occurred and that he did not wake up until 5 days later in 
the hospital.  Both the scenario for the fall and waking up 
in the hospital are contradicted by other evidence of record.

In reviewing the evidence of record the Board finds the 
contemporaneous treatment records from Saint Luke's to be 
more probative as to the events regarding the veteran's fall, 
as they record the initial history given to medical 
professionals to assess the veteran's injuries and provide 
necessary treatment.  There is no reason for the records to 
not reflect any information regarding a fall at the sanctuary 
door.  The Board finds it significant that this possible 
scenario for the fall was never reflected during the entire 
month of treatment. 

As noted previously, the veteran has not submitted any 
medical evidence to show that his right knee gave way and 
caused or contributed to his fall.  The entries in the VA 
treatment records that note his claim of his right knee 
giving way and causing his fall reflect nothing more than a 
history as related by the veteran.  The records do not 
contain any further comment or opinion regarding the history 
as related by the veteran.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The veteran is competent to provide 
evidence that he experienced his right knee giving way.  
However, he is not competent to give evidence that his right 
knee gave way and caused his fall and subsequent injuries.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In a case 
such as this, where the determinative issue involves a 
question of medical causation, competent medical evidence to 
the effect that the claim is plausible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The assertions of a lay party on matters 
of medical causation or diagnosis are not sufficient to make 
a claim well grounded.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In addition, the veteran has not provided any corroborating 
evidence of either the events as he has remembered them, or 
the cause of his fall and injuries as he contends.  In light 
of the lack of competent evidence that satisfies the 
necessary criteria, the Board must deny the veteran's claim 
as not well grounded.  

Finally, as the foregoing explains the need for evidence of a 
current disability which is linked by competent evidence to 
his service-connected disability, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disabilities.  Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).

C.  Claims for benefits under 38 C.F.R. §§ 4.29, 4.30

The veteran has also submitted claims for benefits under 
38 C.F.R. §§ 4.29, 4.30, for his period of hospitalization 
from April to May 1998 and his subsequent period of 
convalescence.  Entitlement to benefits under 38 C.F.R. 
§ 4.29 requires hospitalization for treatment of a service-
connected disability for a period in excess of 21 days.  
(Emphasis added).  Benefits under 38 C.F.R. § 4.30 are 
available if treatment of a service-connected disability 
resulted in surgery requiring one month of convalescence, 
surgery with severe postoperative residuals, or 
immobilization by case, without surgery, of one major joint 
or more.  (Emphasis added).  

However, the conditions treated during the period of 
hospitalization and convalescence were not and are not 
service-connected.  As such there is no basis to establish 
entitlement to the benefits sought by the veteran.  Where the 
law is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the Board has no alternative but to deny 
the veteran's appeal as he does not meet the legal criteria 
for eligibility for the benefits under either 38 C.F.R. 
§ 4.29 or 38 C.F.R. § 4.30.


ORDER

Entitlement to an increased evaluation for internal 
derangement of the right knee with instability is denied.

Entitlement to service connection for residuals of head and 
neck injuries, secondary to service-connected right knee 
injury disability, is denied.

Entitlement to benefits under 38 C.F.R. §§ 4.29, 4.30, is 
denied.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

